Name: Commission Regulation (EEC) No 2082/83 of 26 July 1983 determining actual production of unginned cotton for the 1982/83 marketing year and fixing the percentage of the aid to be paid by Member States for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/ 18 Official Journal of the European Communities 27. 7. 83 COMMISSION REGULATION (EEC) No 2082/83 of 26 July 1983 determining actual production of unginned cotton for the 1982/83 marketing year and fixing the percentage of the aid to be paid by Member States for the 1983/84 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , and in particular Protocol 4 on cotton , Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as amended by Regulation (EEC) No 1982/82 (2), and in particular Articles 7 and 8 thereof, Whereas Article 7 of Regulation (EEC) No 2169/81 states that actual production for each marketing year shall be determined every year, account being taken in particular of the quantities for which aid has been requested ; whereas application of this criterion gives the figure for actual production in the 1982/83 marketing year indicated below ; Whereas Article 8 of Regulation (EEC) No 2169/81 provides that the percentage of the aid to be paid by Member States after ginning of the cotton pending determination of the quantity actually produced shall be laid down for each marketing year taking into account crop estimates ; Whereas the climatic conditions during this year in certain important production zones do not permit the making of sufficiently reliable forecasts ; whereas, account being taken of the particular difficulties of appreciation , the percentage of the aid to be paid should be determined at a level which will allow account to be taken of the case in which the actual production would surpass the quantity for which the aid has been fully paid ; whereas, however, in this unusual situation , in order to take account of the interests of the operators involved, a possibility should be given them to request, against a guarantee, the full aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 Actual Community production of unginned cotton is hereby determined at 333 100 tonnes for the 1981 /82 marketing year. Article 2 The percentage of the aid for the 1983/84 marketing year to be paid by the Member States after ginning of the cotton has been carried out and pending determi ­ nation of the actual quantity produced is hereby fixed at 92,5 . However, producer Member States are autho ­ rized to pay over, on request of the beneficiaries, an amount equal to 100 % of the aid, if the beneficiaries provide the designated body of the Member State concerned a security equal to 7,5 % of the amount to be paid under each aid request submitted . Where Article 7 (2) of Regulation (EEC) No 2169/81 is applied, the security is retained up to the limit of an amount equal to the difference between the aid paid over and the aid to be paid. The amounts thus retained shall be assigned to diminish the expenditure resulting from the granting of the aid . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 211 , 31 . 7 . 1981 , p . 2 . 2 OJ No L 215, 23 . 7 . 1982, p . 5 .